Per Curiam
The petitioner seeks a Writ of Mandamus against the respondent Judge. The action is not prosecuted in the name of the State of Indiana on the relation of the party seeking the relief. The petition does not comply with Rule 2-35, which requires certified copies of all court orders pertaining to the subject matter be filed with the petition.
A showing has been made that the respondent against whom this petition is filed has refused to accept and has never accepted the appointment as special judge and that the regular judge has submitted the names of three persons to the parties from whom a special judge is to be chosen.
For the reasons stated the petition is denied.
Note. — Reported in 146 N. E. 2d 827.